TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 12, 2019



                                       NO. 03-19-00480-CV


                                 Michael Austin Rice, Appellant

                                                  v.

         Marion R. Rice, Dorthy Rice, Sheila Rice Hemphill, Charlotte Rice Finley,
             Rice Ranch Ltd., and Rice Ranch Management, LLC, Appellees




     APPEAL FROM THE 452ND DISTRICT COURT OF MCCULLOCH COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND SMITH
      DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE SMITH




This is an appeal from the trial court’s June 24, 2019 order. Michael Austin Rice has filed a

motion to dismiss the appeal, and having considered the motion, the Court agrees that the motion

should be granted. Therefore, the Court grants the motion and dismisses the appeal. The

appellant shall pay all costs relating to this appeal, both in this Court and in the court below.